DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “250” has been used to designate both the outer circumference of the base plate in Fig. 1  and the centrally located circular cutout of a different embodiment of the base plate in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8-9 are objected to because of the following informalities:  Claims 8-9 which read "The crop harvesting blade system" should read --The crop harvesting blade-- such that the claim language is consistent with claims 1-7. Appropriate correction is required. 
Claim 12 is objected to because of the following informalities: Claim 12 which reads “two crop harvesting blade apparatuses in accordance with claim 1” should read --two crop harvesting blades in accordance with claim 1--. The current claim language and use of the word “apparatus” renders it unclear whether claim 12 should depend on claim 1 or claim 10, as claim 1 merely discloses one crop harvesting blade, while claim 10 introduces a crop harvesting blade apparatus comprising a plurality of blades in accordance with claim 1. It should be noted that if the applicant changes the dependency of claim 12 to depend on claim 10 or 11, then the use of the word “apparatus” will be appropriate. Claim 13 should also be amended accordingly. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5 and 6 refer to “each blade”, however, the claims are drawn to only a single blade as disclosed in claim 1, therefore it is unclear what is being referred to. It is additionally unclear what is meant by “continuous periphery” in claim 6, as the blade embodiment discloses gaps between each of the teeth that would make for a discontinuous periphery.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-6, 8,10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 6698176 B2).

REGARDING CLAIM 1
Scott teaches a crop harvesting blade (16) comprising: 
a blade body having a periphery (Fig. 1); a plurality of teeth located at and uniformly arranged along the entire periphery of the blade body (Fig. 1), (Scott may not explicitly teach substantially rectangular teeth, however, it would have been obvious to one of ordinary skill in the art, as of the effective filing date, to make the teeth any reasonable shape, such as rectangular, as a matter of obvious design choice, as a change in the shape of the teeth would not affect the overall functionality of the device.); 
an attachment arrangement (12, 13, 17, 18) configured to provide a plurality of attachment positions (C2 L60-C3 L2 teaches that loosening fasteners (17) and (18) allows the operator to manually rotate the blade through an arc to provide a plurality of attachment positions with a respective set of outwardly facing sharp teeth) for releasable attachment of the blade body to a base plate (11) of a cutting portion of a mechanical crop harvesting machine (Fig. 2), 
wherein each attachment position corresponds to a respective portion of the plurality of teeth, (C2 L60-C3 L2 teaches that manually rotating the blade along the arc provides several attachment positions, each corresponding to a respective portion of the plurality of teeth) and wherein, in use, upon attachment of the blade body to the base plate in each attachment position, the corresponding portion of the plurality of teeth is placed in an operative position. (C3 L2-L6 teaches that only a portion of the teeth performs the operation at any one time, and the portion of teeth in operation may be changed when wear and damage has accumulated on the previous in-use portion.)

REGARDING CLAIM 2
Scott teaches the crop harvesting blade of claim 1. Scott further teaches 
wherein each tooth has a uniform width along substantially an entire length of the tooth. (as can be seen from Fig. 1) 

REGARDING CLAIM 5
Scott teaches the crop harvesting blade of claim 1.  Scott further teaches 
wherein each blade is circular (Fig. 1)
Scott may not explicitly teach
wherein each blade has a circumference within the range of 200 mm to 250 mm.
(However, it would have been obvious to one of ordinary skill in the art, as of the effective filing date, to make the blade any reasonable circumference, such as one within the range of 200 mm to 250 mm, as a matter of obvious design choice, as one of ordinary skill in the art would have been able to dimension the blade accordingly, based on the size of the base plate and the number of attachment blades desired.)

REGARDING CLAIM 6
Scott teaches the crop harvesting blade of claim 1. Scott further teaches 
wherein each blade has a continuous periphery. (Fig. 1)

REGARDING CLAIM 8
Scott teaches the crop harvesting blade system of claim 1. Scott further teaches 
wherein in the operative position the corresponding portion of the plurality of teeth will be in contact with unharvested crop, in use. (C3 L2-L6)

REGARDING CLAIM 10
Scott teaches a crop harvesting blade apparatus (10) comprising: a plurality of blades in accordance with claim 1; 
a base plate (11) comprising a plurality of blade attachment portions (12), each blade attachment portion configured to enable attachment of each blade in any one of the attachment positions of the blade to position a respective portion of the teeth of the blade in the operative position, in use. (Each attachment position is configured to enable manual rotation of the blade about the attachment point to outwardly position a portion of the teeth of the blade such that it is in the operative position, (C2, L64–C3,L2).)


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott as applied to claim 1 above, and further in view of D'Almeida (BR 202014013753 U2).

It should be noted that all references to D’Almeida refer to the corresponding English-translated version attached under NPL documents. 

REGARDING CLAIM 3
Scott teaches the crop harvesting blade of claim 1. Scott may not explicitly teach 
wherein each tooth has a width approximately equal to a width of a spacing between adjacent teeth. 
D’Almeida teaches a saw base disc (2) for a sugar cane harvester, wherein the disc is composed of cutting teeth segments (4). D’Almeida at Para. [11] also teaches that the specific geometry of the teeth makes them structurally more resistant to small impacts.
wherein each tooth ((5), detail A) has a width approximately equal to a width of a spacing between adjacent teeth. (Para. [22] teaches that the teeth that are uniform in width, and are the same distance apart as they are in width.) 
It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to dimension the teeth to have a width approximately equal to a width of the spacing between adjacent teeth as this geometry would serve to further strengthen the structural integrity of the device and increase the lifespan of the individual teeth segments by making them more resistant to wear and damage. 

REGARDING CLAIM 4
Scott teaches the crop harvesting blade of claim 1. 
Scott may not explicitly teach
wherein each tooth has a width within the range of 4 mm to 10 mm.
D’Almeida teaches cutting teeth (5)
wherein each tooth has a width within the range of 4 mm to 10 mm. (Para. [22] teaches that each tooth is 5.12 mm wide, which falls within the range of 4 mm to 10 mm.) 
It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to dimension the teeth to have a width approximately equal to a width of the spacing between adjacent teeth as this geometry would serve to further strengthen the structural integrity of the device and increase the lifespan of the individual teeth segments by making them more resistant to wear and damage. 

Claim(s) 7,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott as applied to claims 1 and 10 above, and further in view of Braun (DE 4127581 A1).

It should be noted that all references to Braun refer to the corresponding English-translated version attached under NPL documents. 

REGARDING CLAIM 7
Scott teaches the crop harvesting blade of claim 1. Scott further teaches 
wherein the attachment arrangement comprises a central hole (Fig. 1) located in the centre of the crop harvesting blade
Scott may not explicitly teach
wherein the attachment arrangement comprises a ring of holes which together define a plurality of attachment positions.
Braun teaches a rotary blade for a mower with a plurality of openings (3) provided in a circular ring formation around the center of the blade. 
wherein the attachment arrangement comprises a ring of holes ((3), Fig. 11) which together define a plurality of attachment positions. (Para. [0030])
It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to combine the central hole of Scott with the plurality of holes of Braun in order to eliminate the need for the washer-like members (19) of Scott, thus enabling the entire functionality of the attachment arrangement and corresponding teeth sections to be defined by the interface of the blade and base plate alone. The washers (19) of Scott and the plurality of holes (3) of Braun perform substantially the same function of locking the blades in a specific position, therefore one of ordinary skill in the art would recognize the obvious benefit of reducing manufacturing components by swapping one design with the other. 

REGARDING CLAIM 11
Scott teaches the crop harvesting blade apparatus of claim 10. 
Scott may not explicitly teach 
wherein the blade attachment portion comprises a plurality of holes configured to align with each of the plurality of attachment positions of each blade.
Braun teaches a rotary blade for a mower detailed above.
wherein the blade attachment portion comprises a plurality of holes configured to align with each of the plurality of attachment positions of each blade. (Fig. 11)
It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to modify the plurality of blade attachment portions on the base plate of Scott to comprise a plurality of holes corresponding to the plurality of holes on the blade as taught by Braun in order to allow for the proper alignment of the blade with the base plate and secure attachment accordingly. This configuration would also eliminate the need for the washer-like members (19) of Scott, thus enabling the entire functionality of the attachment arrangement and corresponding teeth sections to be defined by the interface of the blade and base plate alone. The washers (19) of Scott and the plurality of holes (3) of Braun perform substantially the same function of locking the blades in a specific position, therefore one of ordinary skill in the art would recognize the obvious benefit of reducing manufacturing components by swapping one design with the other. 

Claim(s) 9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott as applied to claim 1 above, and further in view of Bertino (BR 102017015754 A2).

It should be noted that all references to Bertino refer to the corresponding English-translated version attached under NPL documents. 

REGARDING CLAIM 9
Scott teaches the crop harvesting blade system of claim 1. 
Scott may not explicitly teach 
wherein the mechanical crop harvesting machine is a chopper harvester system for harvesting sugar cane.  
Bertino at Fig. 3 teaches a chopper harvester for sugar cane that utilizes counter-rotating trimming discs (19) attached to feeder rollers (5) to cut sugar cane at the base.
wherein the mechanical crop harvesting machine is a chopper harvester system for harvesting sugar cane. 
Scott teaches that the apparatus may be used on ground growing crop. It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to utilize the apparatus of Scott to chop sugar cane as Bertino teaches a similar structure that utilizes a disc attached to a feeding roller to chop and harvest sugar cane stalks. One of ordinary skill in the art would recognize the obvious benefit of using the structure of Scott to chop sugar cane in substantially the same manner as Bertino as this apparatus would be able to maintain the quality of cut by providing new sharp teeth to perform the chopping function once the portion of teeth in operation wear and become dull.

REGARDING CLAIM 12
Scott  teaches a crop harvesting blade apparatus in accordance with claim 1. Scott further teaches 
A crop harvester
two crop harvesting blade apparatuses in accordance with claim 1
each of the two crop harvesting blade apparatuses being attached to an end of a feeding roller (29)
Scott may not explicitly teach the crop harvester comprising: 
at least two feeding rollers adapted to counter-rotate towards each other, in use, 
each of the two crop harvesting blade apparatuses being attached to an end of a respective each of the feeding rollers.
Bertino teaches an adjustable feeder for sugar cane harvesters. 
at least two feeding rollers (5) adapted to counter-rotate towards each other (Fig. 2, Para. [19] teaches that the rollers rotate in opposite directions), in use, 
and two crop harvesting blade apparatuses (19), each of the two crop harvesting blade apparatuses being attached to an end of a respective each of the feeding rollers (Fig. 2, Para. [22] teaches that each feeding roller has a harvesting blade attached to its respective end).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to use the harvesting blades of Scott with the counter-rotating feed rollers as taught by Bertino as this would provide an improved harvesting machine where the blades can be adjusted to extend the life of the blades, as taught by Scott.

REGARDING CLAIM 13
Scott/Bertino teaches the crop harvester of claim 12. Bertino further teaches
wherein one of the two crop harvesting blade apparatuses is vertically offset (as seen in Fig. 3) from the other of the two crop harvesting blade apparatuses, in use. (Para. [22] teaches the discs (19) are disposed such that one is on top of the other.)
It would have been obvious to one of ordinary skill in the art, as of the effective filing date, to design vertically offset blade apparatuses, in order to optimize the chopping function by having the blades engage with one another similar in nature to the two blades of a pair of scissors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Merkt (US 20190320581 A1) discloses a method and device for trimming around stationary objects. Mizzi (US 4272947 A) discloses a cutter for a cane harvester. VanNahmen (US 20180192588 A1) discloses two counter-rotating cutting disks for harvesting corn stalks. Cormier et al. (US 20180139901 A1) discloses a sugar cane base cutter assembly. Long et al. (US 20180093564 A1) discloses a hydraulic-electric drive arrangement for a work vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIA C TRAN/Examiner, Art Unit 4175                                                                                                                                                                                                        
/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632